DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1, 3, 6-8, 10, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over                                                                Rekoske et al. (US 2014/0096924).
Claims 1, 6-8: Rekoske discloses a creped tissue product that includes two or more plies.  Each ply has a basis weight from about 25.0 to about 32.0 gms (claim 16).  The tissue product basis weight is thus about 50.0 gms.  The tissue product has a geometric mean tensile (GMT) from about 600 to about 1,000 g/3” ([0010], [0046], claims 17, 18).  The product TS7 value is less than 12 (claim 1).  Rekoske discloses the invention or in the least the differences if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.
Claim 3: the invention is disclosed per claim 1, above.  The tissue product TS7 value is less than about 8 (claim 1).  
Claim 10: the invention is disclosed per claim 1, above.  The product layers are made of hardwood and softwood [0010].
2)       Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rekoske et al.  The invention is disclosed per claim 1, above.  The product TS7 value is less than about 8 (claim 1).   It would have been obvious to one skilled in the art at the time the invention was filed that the product TS7 value be optimized in order to obtain desired product strength.                                                                                                                         The product TS7 value is a physical property and not a structure.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
3)       Claims 4-5, 9, 11-17, are rejected under 35 U.S.C. 103 as being unpatentable over Rekoske et al. in view of Stage et al. (US 2013/0199741).
          Claim 4: the invention is disclosed per claim 1, above.  The tissue product has a geometric mean tensile (GMT) from 600 to 1,000 g/3” (Rekoske, [0010], [0046], claims 16, 18).  Rekoske is silent on the tissue product having a Stiffness Index from about 10.0 to about 20.   Stage discloses a similar tissue product having a Stiffness Index less than about 10 [0033].  It would have been obvious to one skilled in the art at the time the invention was filed to combine the teachings of Rekoske and Stage because the combination would provide improved stiffness in the tissue product of Rekoske.   Also, it would have been obvious to optimize the product Stiffness Index to obtain desired product results.
The product Stiffness Index is a physical property and not a structure.   Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
          Claim 5: the invention is disclosed per claim 1, above.  The tissue product GMT is disclosed under claim 1, above.  The tissue product Stiffness Index is disclosed under claim 4, above. 
          Claim 9: the invention is disclosed per claim 1, above.  The tissue product basis weight and GMT are disclosed under claim 1, above.  The tissue product Stiffness Index is disclosed under claim 4, above. 
Claim 11: the invention is disclosed per claim 10, above.  The product layers are made of hardwood and softwood (Rekoske [0010]).   The amount of up to about 40 percent of the product tissue is made of softwood fibers (Stage [0038]).
Claims 12-13: the invention is disclosed per claim 11, 12, above.  The product layers include an adhesive on layer outer surface (Rekoske [0057], and include starch, gum, resins (Stage [0041]). 
Claim 14: the invention is disclosed per claim 13, above.  The tissue product GMT is disclosed under claim 1, above.  The tissue product Stiffness Index is disclosed under claim 4, above. 
Claim 15: the invention is disclosed per claim 14, above.  The tissue product TS7 value is less than about 8 (Rekoske, claim 1).  
           Claim16-17: the invention is disclosed per claim 1, above.   The MD Stretch and CD Stretch data is disclosed in Stage ([0050]-[0052], claim 9).  It would have been obvious to optimize the MD Stretch and CD Stretch in order to obtain desired tissue product properties.                                                                                                                        The product MD Stretch and CD Stretch data are physical properties and not a structures.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious.   


 

Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
 
/MARK HALPERN/Primary Examiner, Art Unit 1748